Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/2021, 5/1/2020 and 1/9/2020 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud (U.S. Patent Application Publication No. 2015/0154550) in view of Wood (U.S. Patent No. 9,794,165).
As to claims 1 and 10, Skaaksrud teaches a system and method for monitoring condition compliance of products for retail sale in a delivery vehicle, comprising: 
a child device, wherein the child device is configured to be incorporated with a container housing a product, wherein the container is located in the delivery vehicle (para. 138, 143, 146 and 153), the child device comprising: 
a child device sensor, wherein the child device sensor is configured to capture condition data associated with the product (para. 161); 
a child device memory, wherein the child device memory is configured to store the condition data associated with the product (para. 14 and 1008); 
a child device transmitter, wherein the child device transmitter is configured to transmit the condition data associated with the product (para. 1008 and 1015-1016); and 
a control circuit, wherein the control circuit is configured to: 
cause transmission, via the child device transmitter, of a discovery message (para. 220-221); 
receive, from other devices via the child device transmitter, acknowledgment messages (para. 134 and 138); 
determine, based on the acknowledgment messages, if the discovery message reached a parent device (para. 191 and 299); 
if the discovery message reached a parent device, cause transmission of the condition data associated with the product to the parent device (para. 191 and 299); and 
if the discovery message did not reach a parent device, determine, from the other devices, one of the other devices (para. 177, 316, 421 and 423); and 

the parent device, wherein the parent device is located in the delivery vehicle, the parent device (para. 529-530) configured to: 
store condition data received from a plurality of child devices; and transmit, to a master device, the condition data received from the plurality of child devices (para 140 and 178).
Skaaksrud does not explicitly teach:
determine, from the other devices, one of the other devices that is furthest from the child device; and cause transmission of the condition data associated with the product to the one of the other devices furthest from the child device.
However, Wood teaches:
determine, from the other devices, one of the other devices that is furthest from the child device; and cause transmission of the condition data associated with the product to the one of the other devices furthest from the child device (col. 7 lines 58-col. 8 lines 23).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to determine the device that is furthest from the child device in Skaaksrud as taught by Wood. Motivation to do so comes from the teachings of Wood that doing so would conserve network bandwidth and would therefore make the method/system more efficient.
As to claims 2 and 11, Skaaksrud in view of Wood teach the system and method of claims 1 and 10. 
Skaaksrud further teaches:

As to claims 3 and 12, Skaaksrud in view of Wood teach the system and method of claims 2 and 11. 
Skaaksrud further teaches:
the child device transmitter is configured to transmit via a first transmission medium and the parent device transmitter is configured to transmit via a second transmission medium (para. 138 and 143).
As to claims 4 and 12, Skaaksrud in view of Wood teach the system and method of claims 3 and 12. 
Skaaksrud further teaches:
the first transmission medium is radio wave and the second transmission medium is based on an 802.11 standard (para. 227 and 229).
As to claims 5 and 13, Skaaksrud in view of Wood teach the system and method of claims 1 and 10. 
Skaaksrud further teaches:
the child device further comprises: a weight sensor, wherein the weight sensor is configured to detect the product in the container (para. 752).
As to claims 7 and 15, Skaaksrud in view of Wood teach the system and method of claims 1 and 10. 
Skaaksrud further teaches:
the condition data associated with the product is one or more of a temperature, a humidity, light exposure, orientation, and a presence of moisture (para. 160-161).
As to claims 8 and 16, Skaaksrud in view of Wood teach the system and method of claims 1 and 10. 
Skaaksrud further teaches:
the container and the parent device are located in a cargo area, and wherein the child device sensor captures the data associated with the product during transport (para. 160-161).
As to claims 9 and 18, Skaaksrud in view of Wood teach the system and method of claims 1 and 10. 
Skaaksrud does not teach:
the control circuit determines the one of the other devices that is furthest from the child device based on a Bellman-Ford algorithm.
However, Wood teaches:
the control circuit determines the one of the other devices that is furthest from the child device based on a Bellman-Ford algorithm.
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to use Bellman-Ford algorithm in Skaaksrud as taught by Wood. Motivation to do so comes from the teachings of Wood that doing so would conserve network bandwidth and would therefore make the method/system more efficient.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud (U.S. Patent Application Publication No. 2015/0154550) in view of Wood (U.S. Patent No. 9,794,165), further in view of Lliteras et al. referred to hereafter as Lliteras (U.S. Patent Application Publication No. 2010/0253504).

As to claims 6 and 14, Skaaksrud in view of Wood teach the system and method of claims 1 and 10. 
Skaaksrud and Wood do not teach: 
receive, from the weight sensor, an indication that the product is in the container; and cause, based on the indication that the product is in the container, the child device to turn on.

receive, from the weight sensor, an indication of an object; and cause, based on the indication that the product is in the container, the child device to turn on (see para 42, transmitter is only activated when the weight sensor determines an object/person).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to receive, from the weight sensor, an indication of an object; and cause, based on the indication that the product is in the container, the child device to turn on in Skaaksrud as taught by Lliteras. Motivation to do so comes from the knowledge well known in the art that turning off a transmitter until a weight of the object is detected would conserve energy and would therefore make the method/system more energy efficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZEINA ELCHANTI/Examiner, Art Unit 3628